Order, Supreme Court, New York County (Marylin Diamond, J.), entered September 17, 2002, which, insofar as appealed from as limited by the briefs, denied defendant’s motion to disqualify the law firm representing plaintiffs herein, unanimously affirmed, with costs.
The four-year interval between the law firm’s last services rendered to plaintiff partnership, in which defendant is a partner, and the commencement of this action refutes defendant’s contention that the law firm has an ongoing attorney-client relationship with the partnership and thus owes him a duty of undivided loyalty (cf. Dembitzer v Chera, 285 AD2d 525 *606[2001]). Nor is disqualification warranted on the basis of any prior representation. While the law firm’s previous services peripherally concerned property at issue herein, defendant fails to show either a substantial relationship between the subject matter of such prior services and the claims of misappropriation, waste and mismanagement of partnership assets made against defendant herein (see Rich v Hackel, 205 AD2d 316 [1994]), or that counsel “had received specific confidential information substantially related to the present litigation” (Lightning Park v Wise Lerman & Katz, 197 AD2d 52, 55 [1994]). Concur — Buckley, P.J., Tom, Saxe, Sullivan and Rosenberger, JJ.